Citation Nr: 1505796	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-28 413	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected temporomandibular joint syndrome (TMJ). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to November 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2010.  A transcript is of record.  In September 2010, the Board remanded the claim for additional development.  In January 2014, the Board denied the claim for service connection for a right shoulder disorder, to include as secondary to service-connected TMJ.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2014 Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court partially vacate and remand the Board's decision to the extent that it did not consider the nature of the Veteran's condition and whether VA should have developed and adjudicated the claim more broadly.  In a July 2014 Order, the Court granted the Joint Motion. 

The Board agrees that a claim for service connection for a cervical spine disability should certainly be addressed; however, since this particular claim was not set forth by the Veteran, adjudicated and denied by the RO, and appealed to the Board, initial adjudication of such a claim should begin with the AOJ.  

Given the findings in the Joint Motion, the Board finds that the issue of entitlement to service connection for a cervical spine disorder has been raised by the record.  This issue, however, is separate and distinct from the issue on appeal, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A current diagnosis of a right shoulder disorder is not of record.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2006 with regard to the claim remaining on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2006.  

The duty to assist was also met in this case.  Available service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  There was also substantial compliance with the Board's September 2010 remand instructions as an unsuccessful attempt was made to obtain a complete copy of the Veteran's service treatment records, specifically records associated with reported right shoulder treatment while stationed in Korea; outstanding VA treatment records were obtained; the Veteran was requested to identify and provide the necessary authorization for all private health care providers who possess records pertinent to her claims; and VA examinations were conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes at this juncture that there is no prejudice to proceeding with adjudication of the claim for service connection for a right shoulder disorder without the Veteran's complete service treatment records as the Board has already determined that her account of first experiencing symptoms of right shoulder pain during service are credible.  See September 2010 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination with respect to the claim for service connection was obtained in January 2011.  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considered all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a right shoulder disorder both on a direct basis and as secondary to a service-connected disability.  The Veteran testified in June 2010 that she first experienced symptoms of shoulder pain in service while she was stationed in Korea and that one of her treating dentists informed her that the problems were related to her service-connected TMJ.

The Veteran's available service treatment records are devoid of reference to complaint of, or treatment for, any right shoulder problems, although a September 2003 dental record shows, in pertinent part, complaint of right neck pain with a notation that pain was possibly related to length of symptoms and stress.  

As noted above, the Board previously determined that the Veteran's account of first experiencing symptoms of right shoulder pain during service is credible.  See September 2010 remand.  The Board notes, however, that at the time of her October 2003 discharge examination, the Veteran denied painful or "trick" shoulder or elbow and clinical evaluation of her upper extremities was normal.  See reports of medical examination and history.  

The post-service VA treatment records do not document treatment related to any right shoulder complaints.  Private treatment records, however, do.  In that regard, the Veteran was seen in October 2009 with complaint of severe, intractable pain in the neck with extension to the right upper extremity of approximately four years duration.  She reported that the pain began without any true inciting event, but had increased to the point where it was now rated severe in intensity and nearly constant in duration.  Following physical examination, to include review of an April 2009 magnetic resonance imaging (MRI) report, the differential diagnoses included cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; cervical myofascial pain; and possible cervical facet arthropathy.  There was no diagnosis related to the right shoulder.  See record from The Spine Center at The Center for Pain Management.  The Veteran was seen for a return visit at the same facility in June 2010.  She reported continued pain in the neck and shoulder.  The differential diagnoses again included cervical degenerative disc disease, C3-4 through C5-06; cervical radiculitis; and cervical myofascial pain, without any diagnosis related to the right shoulder.  

The Veteran underwent a VA joints examination in January 2011, at which time she reported a right shoulder condition.  The Veteran specifically noted she began having daily, intermittent, sharp, shooting pain to her right shoulder blade.  The pain was described as moderate to severe in nature and the Veteran indicated she experienced this pain five to six times per day.  The Veteran reported that she had been told that the pain was not primary shoulder pain, but radiating pain from either her jaw or her neck.  The Veteran did not report any difficulties with moving her shoulder, nor did she report any numbness in the shoulder.  She denied receiving any injections to her shoulder, but stated she had received injections to her cervical spine, which temporarily relieved the pain in her shoulder.  The cervical spine injection had been performed the prior September and had provided two months relief of pain.  The Veteran denied a history of trauma to her right shoulder joint.  Following a detailed physical examination, the examiner reported that there was insufficient evidence on history and physical examination to establish a right shoulder diagnosis.  

The preponderance of the evidence of record does not support the claim for service connection for a right shoulder disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges that VA records include shoulder arthralgia on the Veteran's active and verified problem list.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no evidence, in either the VA or private treatment records, that the Veteran has been diagnosed with a disorder involving her right shoulder other than arthralgia, despite her complaints of pain.  

At this juncture, the Board must address the findings in the Joint Motion.  The parties to the motion concurred that the Board's narrow analysis and characterization of the Veteran's claim for entitlement to VA benefits based on service connection for a right shoulder disorder, to include as secondary to her service-connected TMJ, absent any acknowledgement of the probable source of the right shoulder pain, a cervical spine condition, warranted remand.  The parties cited to the case Clemons v. Shinseki, 23 Vet. App. 1 (2009), in agreeing that the Board erred when it "failed to weigh and assess the nature of the current condition the appellant suffered when determining the breadth of the claim before it."  The parties noted that in the April 2006 original claim for benefits, the Veteran broadly referenced a right shoulder condition and stated that this condition was secondary to her TMJ; however, throughout the appeal period, the evidence suggested that the source of the right shoulder pain was the Veteran's multiple cervical spine diagnoses.  The parties pointed to private medical records dated in October 2009 and June 2010 reflecting diagnoses involving the cervical spine.  The parties also noted that during the July [sic] 2011 VA examination, the examiner concluded that the right shoulder pain was not caused by or a result of the service-connected TMJ; conversely, the examiner opined that it was more likely that the origin of the right shoulder pain was a cervical spine disability.  As noted in the Introduction, the parties requested that the Court partially vacate and remand the Board's January 2014 decision to the extent that it did not consider the nature of the Veteran's condition and whether VA should have developed and adjudicated the claim more broadly.  

The Board finds that the instant case is distinguishable from Clemons.  In Clemons, the Veteran was reporting symptomatology associated with a mental disorder.  Mental disorders are not diseases capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In this case, the Veteran is reporting symptomatology related to her right shoulder, specifically pain, which as a lay person she is competent to report.  The difference in the instant case is that unlike in Clemons, where symptomatology associated with a mental disorder was reported and there was evidence of several diagnosed mental disorders, the reported symptomatology associated with the right shoulder is not accompanied by a diagnosed disorder involving that joint.  

The Joint Motion determined that remand was warranted because the Board failed to acknowledge the probable source of the Veteran's right shoulder pain, namely a cervical spine condition, especially in light of the July [sic] 2011 VA examiner's opinion that it was more likely that the origin of the right shoulder pain was a cervical spine disability.  The Board agrees that a claim for service connection for a cervical spine disability should certainly be addressed, however, since this particular claim was not set forth by the Veteran, adjudicated and denied by the RO, and appealed to the Board, initial adjudication of such a claim should begin with the AOJ.  

The Board notes that the Veteran has never asserted that her right shoulder problems are related to her neck/cervical spine problems.  To the extent that her report at the time of the January 2011 VA examination (that she had been told that the right shoulder pain was not primary shoulder pain, but radiating pain from either her jaw or her neck) could be construed as an assertion that her neck/cervical spine disorders were causing her right shoulder problems, the Board notes that service connection is not in effect for a neck/cervical spine disorder and that service connection cannot be granted as secondary to any of the diagnosed cervical spine disorders.  To the extent the Joint Motion is asking the Board to consider whether entitlement to a cervical spine disorder is warranted, that issue has been referred to the AOJ.  

In the Joint Motion, the parties noted that in the April 2006 original claim for benefits, the Veteran broadly referenced a right shoulder condition and stated that this condition was secondary to her TMJ; however, throughout the appeal period, the evidence suggested that the source of the right shoulder pain was the Veteran's multiple cervical spine diagnoses.  The Board notes that the Veteran has never advanced the contention that her neck problems are related to service, or to her service-connected TMJ.  Rather, in October 2009 she reported neck pain that had begun without any true inciting event.  See record from The Spine Center at The Center for Pain Management.  To the extent that the medical evidence suggests that the Veteran's multiple cervical spine diagnoses are the source of her right shoulder pain, the fact remains that there is no evidence to establish that the Veteran has a right shoulder disability.  Without evidence of a current disability, the Veteran does not have one of the three elements required to establish a claim for service connection.  See 38 C.F.R. § 3.303; Horn, 25 Vet. App. at 236.  The Board reiterates the finding in Sanchez-Benitez that pain alone does not equate to a current disability.  

For these reasons, the Board again finds, as it did in January 2014, that in the absence of evidence of a current diagnosis involving the Veteran's right shoulder, service connection is not warranted on either a direct or secondary basis and the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.310.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a right shoulder disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


